         Case 1:14-cv-03794-FB-LB Document 66 Filed 09/29/20 Page 1 of 2 PageID #: 656




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                      MARK D. ZUCKERMAN
Corporation Counsel                             100 CHURCH STREET                                           Senior Counsel
                                                NEW YORK, NY 10007                          E-mail: mzuckerm@law.nyc.gov
                                                                                                     Phone: (212) 356-3519
                                                                                                       Fax: (212) 788-9776



                                                                     September 29, 2020


        VIA ECF
        The Honorable Lillian Bloom
        United States Magistrate Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201


                       Re: Patricia Ranta, et. al. v. City of New York, et. al., 14 Civ. 3794 (FB)(LB)

        Your Honor:

                      I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, representing defendants City of New York and Stephen Chmil in the
        above referenced matter. I write to move to compel plaintiffs to provide the unsealing release in
        the form annexed hereto as Exhibit A, (assuming David Ranta will be executing a C.P.L.
        §160.50 release), the standard City unsealing release, instead of the form annexed hereto as
        Exhibit B, which they have provided.

                       Plaintiffs fail to understand the purpose of such an unsealing release. As the
        Court ruled at the initial conference in this matter, plaintiffs were to provide the standard form
        release, which Exhibit A is. Your Honor also ruled that plaintiffs cannot do anything they want
        with the Kings County DA’s files. The form annexed hereto as Exhibit A, along with an
        appropriate unsealing order, is necessary for the Kings County DA to unseal its own files, which
        is the purpose of an unsealing order in this instance. The documents in the Kings County District
        Attorney’s Office have to be unsealed, and plaintiffs’ proposed unsealing release designates
        plaintiffs’ counsel for the documents which are in the custody and possession of the Kings
        County District Attorney’s Office. Plaintiffs’ proposed release is improper, as well as plaintiffs’
        counsel’s assertion in counsel’s “meet and confer” of this morning that pursuant to the release
        they provided, the Kings County DA’s Office should be required to provide directly to them all
Case 1:14-cv-03794-FB-LB Document 66 Filed 09/29/20 Page 2 of 2 PageID #: 657




files in their possession concerning David Ranta’s prosecution, whether privileged or not, 1 who
would then forward it to all parties in the case. The form of unsealing order proposed by
defendants as Exhibit B should also allow unsealing for any City documents in the case beyond
those of the Kings County DA’s Office, which plaintiffs’ proposed release does not accomplish.

              Thank you for your consideration herein.

                                                           Respectfully submitted,

                                                           /s/ Mark D. Zuckerman
                                                           Mark D. Zuckerman
                                                           Senior Counsel

cc:    All Counsel (via ECF)




1
 If the Court intends to rule on any privilege issue at this juncture, when the Kings County DA
hasn’t been able to review its files due to the lack of a proper unsealing release and unsealing
order, defendants respectfully request that the Kings County DA’s Office be allowed to be heard
on this issue.



                                               2
